Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 16, 2008                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

  135375(51)                                                                                          Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PATRICIA D. BRACKETT,                                                                               Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices
                                                                   SC: 135375
  v                                                                COA: 274078
                                                                   WCAC: 04-000165
  FOCUS HOPE and ACCIDENT FUND
  INSURANCE COMPANY OF AMERICA,
             Defendants-Appellants.
  ____________________________________

         On Order of the Chief Justice, the motion by Michigan Association for Justice for
  leave to file a brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 16, 2008                        _________________________________________
                                                                              Clerk